Citation Nr: 1039886	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  97-32 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for 
psychiatric disability, from October 16, 2003.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his friend (E.M.)


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel
INTRODUCTION

The Veteran had active military service from January 1973 to 
December 1974.

This appeal before the Board of Veterans' Appeals (Board) arises 
from a December 1996 rating decision in which the RO denied a 
rating in excess of 30 percent for the Veteran's service-
connected psychophysiologic reaction, characterized as irritable 
bowel syndrome (IBS) with a history of duodenal ulcer.  The 
Veteran filed a notice of disagreement (NOD) in March 1997, and 
the RO issued a statement of the case (SOC) in October 1997.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
Board of Veterans' Appeals) later that month in October 1997.

A brief explanation of the procedural history of this appeal is 
necessary.  

Initially, the Board notes that during the pendency of this 
appeal, the criteria used to evaluate psychiatric disorders were 
amended.  The amendments became effective November 7, 1996.  

Under the criteria in effect prior to that date, the Veteran's 
psychophysiologic gastrointestinal reaction was evaluated 
pursuant to the criteria of former Diagnostic Code (DC) 9502, 
psychological factors affecting gastrointestinal condition.  See 
38 C.F.R. § 4.132 (1995).  Note (2) under former DC 9502 provided  
that when two diagnoses, one organic and the other psychological 
or psychoneurotic, are presented covering the organic and 
psychiatric aspects of a single disability entity, only one 
percentage evaluation will be assigned under the appropriate 
diagnostic code determined by the rating board to represent the 
major degree of disability.  Hence, in a January 1995 rating 
decision, the RO determined that the Veteran's gastrointestinal 
disorder was the predominate disability, recharacterized as IBS 
with history of duodenal ulcer.  The RO assigned a 30 percent 
disability under DC 7319, for irritable colon syndrome.  See 38 
C.F.R. § 4.114 (1995).  

In August 1996, the Veteran filed a claim for an increased 
rating, stating that there was a psychological aspect to his 
disability that had not been considered in his previous 
evaluation.  In the December 1996 rating decision at issue on 
appeal, the RO denied a rating in excess of 30 percent for IBS 
under DC 7319.  The RO noted that the Veteran had been diagnosed 
with bipolar disorder, but did not otherwise address the 
psychological factors affecting IBS.  In the March 1997 NOD, the 
Veteran argued that his service-connected disability should be 
evaluated under the criteria used to rate major depression and 
anxiety disorder instead of IBS.

The October 1997 SOC cited the criteria for evaluating e duodenal 
ulcers and irritable colon syndrome (38 C.F.R. § 4.114, DCs 7305, 
7319 ), as well as the revised General Rating Formula used to 
evaluate mental disorders, other than eating disorders (38 C.F.R. 
§ 4.130, DCs 9400-9440).  As reflected in the October 1997 SOC, 
the RO determined that the Veteran's anxiety and depression were 
in remission and that the Veteran's gastrointestinal disorder was 
the predominate disability.  Furthermore, the RO determined that 
a rating higher than 30 percent was not warranted under the 
criteria used to evaluate either a psychiatric disorder or 
gastrointestinal disorder.  (Parenthetically, the Board notes 
that the RO issued a rating decision that same month denying 
service connection for bipolar disorder, including as secondary 
to service-connected psychophysiologic gastrointestinal 
reaction.)  

In March 1998, the Veteran and his friend testified during a 
hearing held before RO personnel.  A transcript of that hearing 
is of record.

In a September 1998 written statement, the Veteran argued that he 
should be given a separate rating for a psychiatric disorder 
secondary to his service-connected gastrointestinal disorder.  He 
argued that his psychiatric and gastrointestinal disorders were 
both incurred during military service.  In a November 1998 rating 
decision, the RO continued to deny service connection for bipolar 
disorder, including as secondary to the Veteran's service-
connected psychophysiologic gastrointestinal reaction.  

In an April 2003 rating decision, the RO assigned a separate 30 
percent rating for psychiatric disability (then characterized as 
major depression), effective November 7, 1996.  This decision was 
based on the provision in the revised criteria, authorizing 
separate ratings for a veteran's psychophysiologic 
gastrointestinal disability and for psychiatric disability, under 
the appropriate criteria for evaluating each such disability.

On appeal, in July 2003, the Board denied a higher rating for the 
Veteran's service-connected gastrointestinal disorder, but did 
not address the evaluation of the Veteran's psychiatric disorder.  
The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).   

In the interim, in a May 2005 rating decision, the RO granted a 
higher 50 percent rating for the Veteran's psychiatric 
disability, effective October 16, 2003.

In an October 2006 Order, the Court affirmed the Board's July 
2003 decision to the extent that it denied a disability rating in 
excess of 30 percent for the Veteran's service-connected 
gastrointestinal disability, and remanded the matter of a higher 
rating for the psychiatric disability to the Board for further 
proceedings consistent with the Order.  

In a decision issued in March 2009, the Board granted a 70 
percent, but no higher, rating from October 16, 2003, and denied 
a rating in excess of 30 percent prior to that date.  The Veteran 
appealed the Board's decision to the Court.  In March 2010, 
during the pendency of his appeal, his former attorney and VA's 
Office of General Counsel filed a joint motion requesting that 
the Court affirm the Board's decision denying a rating in excess 
of 30 percent prior to October 16, 2003 and vacate and remand the 
Board's decision granting a 70 percent, but no higher rating, 
from October 16, 2003, for further action.  The Court granted the 
joint motion in an order dated later that month and returned this 
matter to the Board for compliance with the directives specified.  


The record reflects that the Veteran was previously represented 
by private attorneys (Mark R. Lippman and Thomas Y. Ho) before 
the Court.  In an August 2010 VA Form 21-22 (Appointment of 
Veterans Service Organization as Claimant's Representative), he 
appointed the Disabled American Veterans as his representative.  
The Board recognizes the change in representation.

For the reasons expressed below, the Board has recharacterized 
the appeal as encompassing the claim for a TDIU due to 
psychiatric disability (as reflected on the title page).  These 
matters are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
when further action, on his part, is required.


REMAND

In light of points raised in the Joint Motion for Partial Remand, 
recent Court precedent, and review of the claims file, the Board 
finds that further RO action in this appeal is warranted.

In the Joint Motion, the parties indicated that the Board's 
decision awarding a 70 percent, but no higher, rating for the 
Veteran's psychiatric disorder did not adequately address the 
Veteran's allegations that he is unemployable due to his 
psychiatric disability.  

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when it 
is found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2010).

Given the Veteran's request for a total rating, and allegations 
that he is unemployable due to psychiatric disability, on these 
facts, the claim for a TDIU is essentially a component of the 
claim for higher rating for psychiatric disability.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  

The Board notes that, however, that the RO has not adjudicated a 
claim for TDIU due to psychiatric disability.  Under these 
circumstances, the RO should, after giving the Veteran an 
opportunity to file a formal claim for a TDIU, and completing the 
other actions noted below, adjudicate the matter of the Veteran's 
entitlement to a TDIU due to psychiatric disability, along with 
the claim for higher rating.  The RO must adjudicate the claim 
for a TDIU,  in the first instance, to avoid prejudice to the 
Veteran.  See e.g., Bernard v. Brown, Vet. App. 384 (1993).

Prior to RO adjudication of the claims remaining on appeal, the 
RO should accomplish all necessary development.

In a July 2010 letter, the Veteran indicated that an unscheduled 
VA examination had been conducted in October 2009 by Dr. Battu at 
the VA Medical Center (VAMC) in Albany, New York.  A copy of the 
report of this VA examination has not been associated with the 
claims file.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Hence, the RO must obtain any outstanding 
records of treatment or evaluation for the Veteran's psychiatric 
disorder from the Albany VAMC, to include a copy of the October 
2009 VA examination, following the current procedures prescribed 
in 38 C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities. 
 
Also in July 2010, the Veteran indicated that he had been 
receiving treatment from J.S. (a licensed social worker) at 
Karner Psychological Association for the last few years.  He 
submitted copies of treatment records from Karner dated from 
August 2009 to July 2010, but said that there were additional 
outstanding records.  He requested help from VA in obtaining 
these outstanding records from Karner.  VA has a duty to assist 
claimants in obtaining evidence not in the custody of a Federal 
department or agency.  38 C.F.R. § 3.159(c)(1) (2010).  Hence, a 
remand is required so that these identified records can be 
requested from the above-mentioned private healthcare provider.  

Further, to ensure that all due process requirements are met, the 
RO should also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the remaining claims on 
appeal.  The RO's letter to the Veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2010) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of the 
one-year notice period).  The RO should specifically request that 
the appellant provide signed, current authorizations to enable it 
to obtain relevant records from Karner Psychological Association.  

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act (VCAA).  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
However, identification of specific actions requested on remand 
does not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA (to include arranging for the 
Veteran to undergo further examination, if warranted) prior to 
adjudicating the remaining claims on appeal  The RO's 
adjudication of the claim for a higher rating should include 
consideration of whether further "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found), consistent with Hart v. Mansfield, 21 Vet. App. 505 
(2007) is appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should furnish to the Veteran a VA 
Form 21-8940, to enable him to file a formal 
application for a TDIU due to psychiatric 
disability.  

2.  The RO should obtain from the Albany VAMC 
all outstanding pertinent records of 
evaluation and/or treatment of the Veteran, 
to include the report of October 2009 VA 
examination (identified by the Veteran in a 
July 2010 letter).  The RO must follow the 
procedures set forth in 38 C.F.R. § 3.159(c) 
as regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the claims 
file.

3.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran furnish any additional information 
and/or evidence pertinent to the claims for 
an increased rating for psychiatric 
disability and for a TDIU due to service-
connected psychiatric disability.  

The RO's letter should specifically explain 
how to establish entitlement to a TDIU due to 
service-connected psychiatric disability.  
The RO's letter should also clearly explain 
to the Veteran that he has a full one-year 
period to respond (although VA may decide the 
claim within the one-year period).  The RO 
should specifically request that the 
Veteran provide signed, current 
authorizations to enable it to obtain 
all relevant treatment records from 
Karner Psychological Association.  

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted (to include 
examination of the Veteran, if appropriate), 
the RO should adjudicate the claim for an 
increased rating for psychiatric disability 
as well as the claim for a TDIU due to 
psychiatric disability in light of all 
pertinent evidence and legal authority.  The 
RO's adjudication of the claim for increased 
rating should include consideration of 
whether further staged rating, pursuant to 
Hart (cited to above), is appropriate.

7.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC (SSOC) that includes 
citation to and discussion of all additional 
legal authority considered, as well as clear 
reasons and bases for all determinations, and 
afford them an appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).



